Title: From Abigail Smith Adams to Harriet Welsh, 17 January 1817
From: Adams, Abigail Smith
To: Welsh, Harriet




Dear Harriet
Janry 17th 1817

I return the sermon with my Thanks I had read it before, mr Newton brought it in manuscript to us. I was pleased with it, then and quite as much upon a second perusal—the letters I shall inclose to Caroline on Monday—Mr Coleman was much pleasd with the kind notice he received from the great people and from Mr Rush and family in particular. when he says he felt at home their children were all sick with the measels. no wonder when so prevalent that mr Clark took them—Susan has a Letter 5 July informing her that he was getting better. Tho very weak & feeble. the Dr would surely consent to his writing—he had been visited by several People two one only that he knew—I beleive I told you all this before. Susan and Louisa intend visiting you next week—I think it will be a hazard for Susan She has not taken the bondage from her free and has really been very much of an invalide for these three week. not out of the house untill this day whence she  rode as far as her uncles in the carriage John Randolph precious confession does much honour to his state, I am sorry old Masser has slept so closely at her heals—Randolph will never forgive his being held up as a dupe of his own making—mr coleman was not much pleasd with the public speaking, it was so vehement in congress that it was more like Storming than cooler arguing—he attended mrs Madisons dinning room which was much —I will inclose mr Rush Letter, you must return it soon. Susan has had  an other letter from Aunt Ann, quite high thinks she ought to write every week, without expecting any return and that it would be quite cosy for her to have come to Utica, persons enough always going to N York who no doubt would have taken charge of her! my prayer for a young Lady to travel in Stages—with a trancient gentlemen as a protector, if she could have heard mr coleman give an account of his Stage Companions. She would have changed her mind, it would do for Aunt Charity but not for one whom I have the charge of. if her uncle had gone again, she would have accepted Carolines invitation—She has never received one from utica—
Sir Says he wants Harriet to come up & stay she always has some matter to communicate Some thing to think about,—when shall it be? When does your brother go? Susan requests mrs Foster may have the inclosed Note by monday / Yours as ever


A—




